                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                      CIVIL ACTION NO. 1:18-cv-01034

NORTH CAROLINA STATE                           )
CONFERENCE OF THE NAACP, et al.                )
                                               )
              Plaintiffs,                      )
       v.                                      )
                                               )   DEFENDANTS’ RESPONSE IN
ROY ASBERRY COOPER III, in his official )          OPPOSITION TO PLAINTIFFS’
capacity as the Governor of North Carolina; et )   MOTION FOR PRELIMINARY
al.                                            )          INJUNCTION
                                               )
              Defendants.                      )
_____________________________________ )




    Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 1 of 46
                                                          INDEX

INTRODUCTION ............................................................................................................... 1

STATEMENT OF FACTS .................................................................................................. 3

                   A.        Constitutional Amendment ................................................................ 3

                   B.        SB824’s Provisions ............................................................................ 4

                   C.        Critical Differences from the Prior Voter ID Law ............................. 7

LEGAL STANDARD ....................................................................................................... 10

ARGUMENT..................................................................................................................... 11

I.       PLAINTIFFS ARE NOT LIKELY TO SUCCEED ON THE MERITS. .............. 12

                   A.        Plaintiffs’ Discriminatory Intent Claim Likely Fails. ...................... 12

                             1.        Historical Background .......................................................... 12

                             2.        Sequence of Events ............................................................... 13

                             3.        Departures from normal procedural sequence ...................... 16

                             4.        The legislative history of the decision .................................. 22

                             5.        Any racially disproportionate impact .................................... 24

                                       i.        Any impact is minimized by the law’s
                                                 ameliorative provisions. ............................................. 24

                                       ii.       Controlling precedent holds that similar laws do
                                                 not impose discriminatory impacts. ........................... 26

                                       iii.      McCrory is distinguishable in many ways. ................ 29

                   B.        Plaintiffs’ Disparate Results Claim Likely Fails.............................. 32

                   C.        SBOE Is Implementing SB824 in an Appropriate Manner to
                             Inform the Public, Avoid Voter Confusion, and Ensure Even
                             Application. ...................................................................................... 33




        Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 2 of 46
                   D.        Plaintiffs Offer no Merits Argument for a Constitutional
                             Violation. .......................................................................................... 35

II.      THE PUBLIC INTEREST, HARM ANALYSIS, AND EQUITIES WEIGH
         AGAINST AN INJUNCTION. .............................................................................. 36

CONCLUSION ................................................................................................................. 38

CERTIFICATE OF WORD COUNT ............................................................................... 39

CERTIFICATE OF SERVICE .......................................................................................... 40




        Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 3 of 46
                              TABLE OF CASES AND AUTHORITIES

Cases:                                                                                                         Page(s)

Abbott v. Perez, 138 S. Ct. 2305 (2018) ............................................................................ 12

Anderson v. Celebrezze, 460 U.S. 780 (1983) ................................................................... 35

Burdick v. Takushi, 504 U.S. 428 (1992) .......................................................................... 35

Covington v. North Carolina, 316 F.R.D. 117 (M.D.N.C. 2016),
   aff’d 137 S. Ct. 2211 (2017) ........................................................................................ 12

Crawford v. Marion Cty. Election Bd., 553 U.S. 181 (2008).............................. 2, 7, 14, 27

Frank v. Walker, 768 F.3d 744 (7th Cir. 2014) ................................................................. 28

Greater Birmingham Ministries v. Merrill, 284 F. Supp. 3d 1253 (N.D. Ala. 2018) ....... 29

Harris v. McCrory, 159 F. Supp. 3d 600 (M.D.N.C. 2016),
  aff’d 137 S. Ct. 1455 (2017) ........................................................................................ 12

Hunter v. Underwood, 471 U.S. 222 (1985) ..................................................................... 12

Lee v. Va. State Bd. of Elections, 843 F.3d 592 (4th Cir. 2016)..................................Passim

N.C. State Conf. of NAACP v. McCrory, 831 F.3d 204 (4th Cir. 2016).....................Passim

New Motor Vehicle Bd. v. Orrin W. Fox Co., 434 U.S. 1345 (1977).......................... 36, 37

Real Truth About Obama, Inc. v. F.E.C., 575 F.3d 342 (4th Cir. 2010),
   vacated on other grounds, 559 U.S. 1089 (2010) .................................................. 11, 36

South Carolina v. United States, 898 F. Supp. 2d ................................................. 15, 28, 29

Veasey v. Abbott, 830 F.3d 216 (5th Cir. 2016) ................................................................ 18

Veasey v. Abbott, 888 F.3d 792 (5th Cir. 2018) ................................................................ 28

Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252 (1977) ....... 12, 13, 17




       Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 4 of 46
W. Pocahontas Props. Ltd. P’ship, 918 F.3d 353 (4th Cir. 2019) .................................... 10

Winter v. NRDC, Inc., 555 U.S. 7 (2008) .......................................................................... 11


Statutes & Regulations:

42 U.S.C. § 15483 ............................................................................................................... 2

08 N.C. Admin. Code 17.0101(b) ................................................................................. 9, 26

08 N.C. Admin. Code 17.0107(a)...................................................................................... 27

08 N.C. Admin. Code 17.0109 .......................................................................................... 10

S.C. Code Ann. § 7-5-675 ................................................................................................. 15

S.C. Code Ann. § 7-13-710 ............................................................................................... 16

S.C. Code Ann. § 7-13-710(E) .......................................................................................... 15

S.C. Code Ann. § 7-13-710(D)(1)(b) ................................................................................ 16


Constitutional Amendments:

N.C. Const., Art. II ............................................................................................................ 16

N.C. Const., Art. II. §§ 9, 11, 22(1)................................................................................... 21

N.C. Const., Art. II, § 21 ................................................................................................... 16

N.C. Const., Art. II, § 22(1)............................................................................................... 17

N.C. Const., Art. II, § 22(1)-(6) ......................................................................................... 17

N.C. Const., Art. II, § 23 ................................................................................................... 16

N.C. Const., Art. VI, §§ 2(4), 3(2) .................................................................................. 2, 4




        Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 5 of 46
Other Authorities:

House Bill 351 ................................................................................................................... 14

House Bill 589 ........................................................................................................... 8, 9, 13

House Bill 1092 ................................................................................................................... 3

Senate Bill 824............................................................................................................Passim




        Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 6 of 46
                        UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                          CIVIL ACTION NO. 1:18-cv-01034

    NORTH CAROLINA STATE                           )
    CONFERENCE OF THE NAACP, et al.                )
                                                   )
                  Plaintiffs,                      )
           v.                                      )
                                                   )   DEFENDANTS’ RESPONSE IN
    ROY ASBERRY COOPER III, in his official )          OPPOSITION TO PLAINTIFFS’
    capacity as the Governor of North Carolina; et )   MOTION FOR PRELIMINARY
    al.                                            )          INJUNCTION
                                                   )
                  Defendants.                      )
    _____________________________________ )

         Defendants Damon Circosta, Stella E. Anderson, David C. Black, Ken Raymond,

and Jefferson Carmon III, in their official capacities as members of the North Carolina

State Board of Elections (“SBOE”), oppose Plaintiffs’ motion for a preliminary injunction

prohibiting enforcement of NC Session Law 2018-144, or Senate Bill 824 (“SB824”), as

amended by Session Laws 2019-4 and 2019-22. 1 Exhibits 1-3.

         Plaintiffs have failed to show that they are likely to succeed in proving that SB824

was enacted with discriminatory intent, or in a manner that disproportionately burdens

minority voters. The Court should deny Plaintiffs’ motion.

                                     INTRODUCTION

         States’ interests in “deterring and detecting voter fraud[,]” in pursuit of election

modernization, and “in safeguarding voter confidence” expressed through photographic


1
   To simplify otherwise lengthy citations, this brief cites to the law under challenge by
citing to SB824.




        Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 7 of 46
voter ID statutes are “unquestionably relevant to the State’s interest in protecting the

integrity and reliability of the electoral process.” Crawford v. Marion Cty. Election Bd.,

553 U.S. 181, 191 (2008) (plurality op.). At the federal level, the Help America Vote Act

(“HAVA”), 42 U.S.C. § 15483, requires identification for certain voters, and “Congress

believes that photo identification is one effective method of establishing a voter’s

qualification to vote[.]” Id. at 193. At the state level, “States employ different methods

of identifying eligible voters at the polls . . . ; and in recent years an increasing number of

States have relied primarily on photo identification.” Id. at 197.

        In keeping with these aims, the NC Constitution now requires that “voters offering

to vote in person shall present photographic identification before voting,” and mandates

the General Assembly to “enact general laws governing the requirements” of this

constitutional provision, “which may include exceptions.” N.C. Const., Art. VI, §§ 2(4),

3(2).     Accordingly, the General Assembly enacted a statute implementing this

constitutional command which contains exceptions and accommodations designed to

ensure that “all registered voters will be allowed to vote with or without a photo ID card.”

SB824, sec. 1.5.(a)(10). Because SB824 does not deny, abridge, or significantly burden

any voter’s right to vote, Plaintiffs’ motion for a preliminary injunction should be denied;

they have shown no likelihood of success on the merits.

        The equities also disfavor the issuance of a preliminary injunction at this critical

stage of SB824’s implementation. An injunction would interfere with SBOE’s outreach to

voters who may lack IDs; halt the education of voters, local boards of elections, and


                                              2



        Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 8 of 46
pollworkers; prevent the issuance of free voter IDs; and halt the implementation of all the

other features of SB824 that have been crafted to help voters comply with the law. Further,

an injunction would contravene the will of NC voters, who ratified the constitutional

requirement for voter ID in the 2018 statewide election.

                               STATEMENT OF FACTS

       A.        Constitutional Amendment

       In June 2018, the General Assembly approved the placement of six constitutional

amendments on the November 2018 general election ballot, one of which called for

imposing a requirement to show photo identification when voting in person. 2018 N.C.

Sess. Laws 128, House Bill 1092 (“HB1092”). Exhibit 4. There was a robust public

debate on these amendments, including a widely publicized campaign by the amendments’

opponents commonly referred to as “Nix All Six.” 2 Exhibit 5, Ford T p 57. On November

8, 2018, two constitutional amendments were defeated at the polls, and four were approved

by the voters. Exhibit 6. The photo ID constitutional amendment passed with 55% of the

electorate voting in favor of the measure. Exhibit 7.

       Pursuant to this referendum, the Constitution of NC was amended by adding two

new subsections to read:

            Voters offering to vote in person shall present photographic
            identification before voting. The General Assembly shall enact
            general laws governing the requirements of such photographic

2
  Melissa Boughton, N.C. Policy Watch, “Faith leaders call for congregations to ‘nix all
six’ constitutional amendments,” Nov. 1, 2018, http://pulse.ncpolicywatch.org/
2018/11/01/faith-leaders-call-for-congregations-to-nix-all-six-constitutional-
amendments/ (retrieved on October 28, 2019)
                                            3



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 9 of 46
            identification, which may include exceptions.

N.C. Const., Art. VI §§ 2(4), 3(2) (emphasis added). Accordingly, in December 2018, the

General Assembly enacted SB824, which is the implementing legislation that requires

voter ID for in-person voting, with exceptions.

       B.        SB824’s Provisions

       In broad terms, SB824 identifies the categories of photo IDs permitted for in-person

and absentee voting, authorizes the issuance of free photo IDs, provides a number of

exceptions to the photo ID requirement, mandates that SBOE engage in a variety of voter

outreach and other implementation activities, and, funds the statute’s implementation.

       Under SB824, a voter may vote, in-person or by absentee ballot, if he or she presents

one of the following IDs:

       •    NC driver’s license
       •    NC nonoperator’s ID
       •    Passport
       •    NC voter ID
       •    Tribal ID
       •    Approved Student ID issued by private and public colleges, universities and
            community colleges
       •    Approved State, local government, and charter school employee ID
       •    Driver’s license and nonoperator’s ID issued by another state, for newly
            registered voters
       •    Military ID
       •    Veterans ID

SB824, sec. 1.2(a), § 163A-1145.1(a). Military, veterans, and tribal IDs may be presented

even if the card has no expiration or issuance date. Id. § 163A-1145.1(a)(2). Moreover, if

a voter is sixty-five years old or older, an expired ID is accepted as long as it was unexpired

on the voter’s sixty-fifth birthday. Id. § 163A-1145.1(a)(3). The remaining IDs may be
                                              4



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 10 of 46
presented if they are unexpired or have been expired for one year or less.

        The number of approved student and employer IDs under SB824 continues to

increase. Exhibit 8 (Bell Aff. ¶¶ 29–33.) Under SB824’s original text, a limited number

of educational institutions and government agencies had their IDs approved under fairly

rigorous requirements. (Id. ¶ 30 & Ex. P.) On June 3, 2019, the legislature amended the

law to make this approval process less stringent. N.C. Sess. Law 2019-22. Academic

institutions and public employers that either did not apply before, or had their IDs rejected,

may now apply for their IDs to be approved for use in voting. (Id. Exhibit 8 Bell Aff. ¶¶

32–33.)

        SB824 also authorizes and funds the issuance of free voter IDs through two

mechanisms. First, SB824 requires the county boards of elections to “issue without charge

voter photo identification cards upon request to registered voters.” SB824, sec. 1.1.(a). A

voter need not present any documentation to obtain a voter ID from a county board. The

voter must merely provide his or her name, date of birth, and the last four digits of the

voter’s social security number. See id. § 163A-869.1(d)(1). SB824 funds that mandate.

Id., sec. 4.(b).

        Second, SB824 enables all eligible individuals over the age of 17 to receive a free

NC non-operator ID card that can be used for voting. Id., sec. 1.3.(a). The State must also

provide the documents necessary to obtain a DMV ID, free of charge, if the voter does not

have a copy of those documents. Id. § 161-10(a)(8). SB824 serves to fund the expenses

related to this form of free ID as well. Id., sec. 4.(a).


                                               5



      Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 11 of 46
       In addition to authorizing multiple forms of photo IDs and mandating free IDs,

SB824 is designed to accommodate all registered voters. The law contains several

provisions that ameliorate any burden the law could otherwise impose on voters who lack

photo IDs.

       SB824 exempts eligible voters from the photo ID requirement under three

circumstances. No photo ID is required when a voter:

       • Is a victim of natural disaster;

       • Has religious objections to being photographed; or,

       • Has a reasonable impediment that prevents a voter from presenting a photo ID.

          Reasonable impediments include: the inability to obtain photo identification due

          to lack of transportation, disability or illness, lack of birth certificate or other

          underlying documents required, work schedule, or family responsibilities; lost

          or stolen photo identification; photo identification applied for but not yet

          received; or, any “other” reasonable impediment.

SB824, sec. 1.2.(a), § 163A-1145.1(d). The reasonable impediment provision dramatically

expands the universe of available exceptions. Given the broad availability of exceptions,

the National Conference of State Legislatures categorizes SB824 as a “non-strict, non-

photo ID” law, which places the law in a category that is less strict than the laws of 19

other states.    Wendy Underhill, Nat’l Conf. of State Legis., “Voter Identification

Requirements,”      Jan.     17,     2019,       http://www.ncsl.org/research/elections-and-

campaigns/voter-id.aspx (last visited Oct. 28, 2019).

                                             6



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 12 of 46
       Even though the reasonable impediment exception accommodates nearly all

conceivable voters who may lack a photo ID, SB824 alternatively allows a registered voter

without an acceptable form of photo ID to cast a provisional ballot and later return to the

county board to bring an acceptable form of ID no later than the day before the canvass,

which occurs ten days after the election. SB824, sec. 1.2.(a), § 163A-1145.1(c). SBOE is

required to provide a provisional ballot voter with an information sheet on the deadline to

return to the county board. Id.

       In keeping with these ameliorative provisions, the law instructs SBOE to inform

voters, through education materials that are distributed to voters and on posters at early

voting sites and precinct polling locations on election day, that “[a]ll registered voters will

be allowed to vote with or without a photo ID card.” SB824, sec. 1.5(a).(10).

       SB824 further requires SBOE to conduct “an aggressive voter education program

concerning the provisions” of the law. Id., sec. 1.5. This program includes offering at least

two public seminars in each county to educate voters of the requirements of the law;

mailing a notification of the law’s requirements to all voters who do not have a DMV-

issued ID; mailing a notification of the voter ID requirement to all residences in NC twice

before the 2020 primary, and twice again before the 2020 general election; and conducting

trainings of county boards and precinct officials to ensure uniform implementation. Id.,

sec. 1.5.(a).

       C.        Critical Differences from the Prior Voter ID Law

       Plaintiffs spend much of their brief seeking to draw parallels between SB824 and a


                                              7



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 13 of 46
prior law that included a different voter ID requirement, N.C. Sess. Law 2013-381, as

amended by N.C. Sess. Law 2015-103 (“HB589”). Exhibit 9. The Fourth Circuit

invalided that law, finding that it intentionally discriminated against black voters. N.C.

State Conf. of NAACP v. McCrory, 831 F.3d 204, 233 (4th Cir. 2016). However, there are

important distinctions between these two laws.

       First, under the prior law, county boards did not issue free IDs, and before obtaining

a free ID from the DMV, a voter had to fill out a form declaring that he or she was registered

to vote but had no other valid ID. Moreover, the DMV had to confirm voter registration.

HB589, sec. 3.1.

       Second, the prior law was amended just weeks before the trial challenging its

constitutionality to add a reasonable impediment exception. McCrory, 831 F.3d at 219;

see Exhibit 9 - N.C. Sess. Laws 2015-103, sec. 8.(d).           The prior law’s reasonable

impediment exception allowed a ballot to be counted only if the voter produced some form

of ID, by either: (1) presenting photo ID by noon of the day prior to the election canvass;

or (2) presenting a voter registration card, a current utility bill, bank statement, government

check, paycheck, or other government document showing name and address, or providing

the last four digits of the voter’s social security number and date of birth. N.C. Sess. Law

2015-103, sec. 8.(e). The law also permitted any county voter to challenge another voter’s

reasonable impediment. Id. § 163-182.1B(b). It further permitted a county board to reject

a reasonable impediment ballot if there existed grounds to believe the person’s reasonable

impediment affidavit was false, but also for such undefined and vague reasons as the


                                              8



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 14 of 46
affidavit was “nonsensical” or “merely denigrated” the voter ID requirement. Id. § 163-

182.1B(a)(1), Exhibit 10, Strach T pp. 50-51, 55. The board could reject such a ballot on

a simple majority (i.e., party-line) vote. (Exhibit 8, Bell Aff. Ex. B at 29.) 3

       In contrast, from its inception, SB824 contained a much broader reasonable

exception provision. Exhibit 11. After the voter submits a reasonable impediment form

at the polls, no additional documentation is required. A reasonable impediment ballot

“shall” be counted “unless the county board has grounds to believe the [reasonable

impediment form] is false,” and for no other reason. SB824, sec. 1.2.(a), § 163A-1145.1(e).

To reject a ballot on these grounds, the five-member, bipartisan county board must vote

unanimously. 08 N.C. Admin. Code 17.0101(b); Exhibit 8 Bell Aff. ¶ 9 & Ex. A at 21.

Further, no voter challenges are permitted for reasonable impediment ballots.

       Third, the new law expands the types of IDs that are acceptable for voting. The

prior law, for example, did not permit the use of student or government employee IDs. See

HB589, sec. 2.1. It also did not provide the one-year grace period for expired IDs. See id.

       Fourth, and perhaps most importantly, unlike the prior law, SB824 is not an

“omnibus” election law that may be condemned as discriminatory due to a “panoply” of

tools used to target African Americans’ preferred voting practices with “surgical

precision.” McCrory, 831 F.3d at 215, 231. Instead, SB824 is focused on implementing



3
 Even under that more stringent reasonable impediment requirement, only a small number
of submitted ballots were not counted in the one election conducted under the prior law.
Additionally, the record does not show that the ballots that were not counted were cast by
eligible voters. Exhibit 10, Strach T pp 52-55.
                                              9



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 15 of 46
the voter ID requirement of the state constitution. Unlike the prior law, SB824 does not

curtail early voting, or eliminate same-day registration, out-of-precinct voting, and

preregistration, which are disproportionately used by minority voters. See id. at 219.

       Fifth, there is no evidence that the General Assembly requested and used racial data

in SB824’s enactment process. Before enacting the prior law, “the legislature requested

and received racial data as to usage of the practices changed by the proposed law.” Id. at

216. With respect to the prior law, “with race data in hand, the legislature amended the bill

to exclude many of the alternative photo IDs used by African Americans.” Id.

       Sixth, SB824’s photo ID requirement extends to absentee voters. The Fourth Circuit

found that the racial data considered by the legislature in 2013 “revealed that African

Americans did not disproportionately use absentee voting; whites did. [The prior law]

drastically restricted all of these other forms of access to the franchise, but exempted

absentee voting from the photo ID requirement.” Id. at 230. In contrast, SB824 requires

absentee voters to present similar types of photo IDs or to execute the same reasonable

impediment declaration as in-person voters. SB824, secs. 1.2.(d), (e); 08 N.C. Admin.

Code 17.0109.

       In sum, the differences between SB824 and the prior law are considerable.

                                  LEGAL STANDARD

       “A preliminary injunction is ‘an extraordinary remedy that may only be awarded

upon a clear showing that the plaintiff is entitled to such relief’ and may never be awarded

‘as of right.’” Mt. Valley Pipeline, LLC v. W. Pocahontas Props. Ltd. P’ship, 918 F.3d 353,


                                             10



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 16 of 46
366 (4th Cir. 2019) (citing Winter v. NRDC, Inc., 555 U.S. 7 at 22, 24 (2008)). The test

for the issuance of a preliminary injunction turns on the balance of the four Winter factors:

likelihood of success on the merits; irreparable harm in the absence of an injunction;

equities to the parties; and, the public interest.

       Plaintiffs have the burden of proof on each factor.        Winter, 555 U.S. at 20.

Additionally, a plaintiff must show that success on the merits is likely “regardless of

whether the balance of hardships weighs in his favor.” The Real Truth About Obama, Inc.

v. F.E.C., 575 F.3d 342, 346 (4th Cir. 2010), vacated on other grounds, 559 U.S. 1089

(2010). This burden requires more than simply showing that “grave or serious questions

are presented.” Id. at 347.

                                        ARGUMENT

       This lawsuit does not challenge NC’s photo ID constitutional amendment; and the

State has a legitimate interest in implementing that constitutional mandate under Crawford.

This Court must determine whether, in carrying out the will of the voters, the General

Assembly crafted a law that discriminates against black and Hispanic voters in violation of

the Voting Rights Act (VRA) or the Constitution of the United States. More specifically,

this Court must evaluate whether the substance of SB824, including its exceptions, and the

circumstances surrounding its enactment likely prove discriminatory intent. Further, the

Court must determine whether the law likely denies or abridges the right to vote on the

basis of race. On both measures, the answer is no.




                                               11



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 17 of 46
I.     PLAINTIFFS ARE NOT LIKELY TO SUCCEED ON THE MERITS.

       A.     Plaintiffs’ Discriminatory Intent Claim Likely Fails.

       Discriminatory intent must be apparent from all “circumstantial and direct evidence

of intent as may be available.” Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429

U.S. 252, 266 (1977). This analysis ordinarily involves a review of a nonexhaustive list of

factors, including “[t]he historical background” of the law; “[t]he specific sequence of

events leading up to” the law’s enactment; “[d]epartures from normal procedural

sequence”; the legislative history of the decision; and, the racially disproportionate “impact

of the official action.” Id. at 266–67.

       “Whenever a challenger claims that a state law was enacted with discriminatory

intent, the burden of proof lies with the challenger, not the State.” Abbott v. Perez, 138 S.

Ct. 2305, 2324 (2018). Only when “racial discrimination is shown to have been a

‘substantial’ or ‘motivating’ factor behind enactment of the law, the burden shifts to the

law’s defenders to demonstrate that the law would have been enacted without this factor.”

Hunter v. Underwood, 471 U.S. 222, 228 (1985).

              1. Historical Background

       “Unquestionably, North Carolina has a long history of race discrimination generally

and race-based vote suppression in particular.” McCrory, 831 F.3d at 223. That history

contains “shameful” chapters related to race. Id. Additionally, courts in the past decade

have concluded that considerations of race have predominated in North Carolina’s

redistricting process. Harris v. McCrory, 159 F. Supp. 3d 600 (M.D.N.C. 2016), aff’d 137


                                             12



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 18 of 46
S. Ct. 1455 (2017); Covington v. North Carolina, 316 F.R.D. 117 (M.D.N.C. 2016), aff’d

137 S. Ct. 2211 (2017).

        Defendants do not dispute the Fourth Circuit’s recounting in McCrory of North

Carolina’s history of race-based discrimination. But importantly, here, Plaintiffs fail to

show that this history of past discrimination infects the enactment of SB824.           The

composition of the General Assembly that enacted the law was different from the body that

enacted HB589, the legislature expressed its commitment to passing the kind of photo ID

law that survives judicial scrutiny, SB824 garnered bipartisan support, and the law now

contains provisions for free IDs and accommodations for voters without IDs that it did not

contain in the past. See infra pp. 14–15; Exhibit 12 Lichtman T pp 60-63. Even taking

the State’s history of discrimination into account, the remaining factors of the Arlington

Heights analysis suggest that SB824 does not carry forward that troubling history.

              2. Sequence of Events

        The Supreme Court in Arlington Heights described how a specific sequence of

events may shed a light on a discriminatory purpose. The plaintiffs in Arlington Heights

challenged a village’s denial of a request to rezone certain land to permit the construction

of multiple-family, racially integrated housing. The Court reasoned that “if the property

involved here always had been zoned [multiple-family] but suddenly was changed to

[single-family] when the town learned of MHDC’s plans to erect integrated housing,” such

change would raise suspicions of discriminatory intent. Arlington Heights, 429 U.S. at

267.


                                            13



       Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 19 of 46
        There are no similar suspicious changes in legislative policy preferences leading to

the enactment of SB824. While photographic voter ID is the subject of national debate,

see Exhibit 13 pp ii-iii, the trend throughout the United States has been towards adoption

of photo ID requirements for voting. Exhibit 14 pp 1, 3 (as of January 2019, a total of

35 states had laws requiring voters to show some form of ID, and 17 of those states had a

photographic ID requirement); see also Crawford, 553 U.S. at 197.

        In 2011, Democratic Governor Bev Perdue vetoed House Bill 351, NC’s first bill

passed by the legislature that required a government-issued photo ID in order to vote in

person. 4   The General Assembly failed to override that veto, but it has since sought to

implement a photo ID law. While the previous efforts failed—one due to the State’s

internal political processes, and the other because the General Assembly requested and

used racial data to effectuate its preferred policy—the legislative preference to implement

a voter ID law has been consistent for a number of years leading up to SB824.

        Moreover, neither the VRA nor the Constitution requires states to wait for the

specific type of fraud the law seeks to address to impact an election before enacting voter

ID legislation.    States are justified in preventing voter fraud and preserving voter

confidence in elections, even when “there was limited evidence of voter fraud.” Lee v. Va.

State Bd. of Elections, 843 F.3d 592, 606 n.* (4th Cir. 2016). 5


4
    https://www.ncleg.gov/Sessions/2011/h351Veto/govsig.pdf.
5
   In Lee, the Fourth Circuit cited some individual examples of fraud that supported the
state’s justifications in addressing fraud and voter confidence. Lee, 843 F.3d at 606 n.*.
Similarly, North Carolina was subject to “fraud, impropriety and irregularities” in the 2018
                                             14



      Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 20 of 46
       In SB824, the legislature largely sought to emulate South Carolina’s photographic

voter ID law, which has survived judicial scrutiny and has been described as lenient.

Exhibit 15, T(11/26/18) p 52, T(11/28/18) pp 4, 5. The stated purposes of both laws are

similar: South Carolina seeks “to confirm the person presenting himself to vote is the

elector on the poll list[,]” S.C. Code Ann. § 7-13-710(E), while SB824 seeks “to confirm

the person presenting to vote is the registered voter on the voter registration records[,]”

SB824, sec. 1.2.(a).    Those articulated state interests are clear and undeniable after

Crawford.    However, because of its legislative history, SB824 is also intended “to

implement the constitutional amendment requiring photographic identification to vote.”

SB824, Title. NC’s express goal of enacting a constitutionally mandated voter ID statute,

in a manner that meets judicial scrutiny after McCrory, is a legitimate state interest that is

borne by the legislative record. Contrary to Plaintiffs’ suggestion regarding efforts to avoid

judicial intervention against the law, DE 91 at 6, 17; Exhibit 12 Lichtman T pp 71-80), a

legislature should strive to enact legislation that abides by legal precedent.

       SB824 compares favorably to South Carolina’s in substance, as well. Both states

have enabled the issuance of free voter IDs at county boards of elections, and DMV offices.

See South Carolina v. United States, 898 F. Supp. 2d 30, 32 (D.D.C. 2012); S.C. Code

Ann. § 7-5-675; SB824, secs. 1.1.(a), 1.3.(a). Likewise, the reasonable impediment

provision of both laws is nearly identical, and both require that reasonable impediment


General Election for the 9th Congressional District. Exhibit 16. SB824’s voter
identification requirement for absentee voters addresses this type of fraud and should boost
public confidence in the State’s efforts to root out election fraud.
                                             15



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 21 of 46
ballots be counted unless a county board determines that there are grounds to believe the

form is false. S.C. Code Ann. § 7-13-710(D)(1)(b); SB824, sec. 1.2.(a), § 163A-1145.1(e).

The National Conference of State Legislatures categorizes SB824 and South Carolina’s

laws as among the most lenient voter ID laws in the country, due in large part to the similar

reasonable impediment laws in those states. See Exhibit 14 p. 4 n.5. In fact, SB824 is less

burdensome than the South Carolina law after which it was patterned, because SB824 has

a more expansive list of permissible photo IDs, including government employee IDs, tribal

IDs, VA IDs, and university and community college student and employee IDs. Compare

SB824, sec. 1.2.(a), with S.C. Code Ann. § 7-13-710; DE 76-3 at 6. In summary, SB824

was patterned after South Carolina’s law that has withstood scrutiny following a sequence

of legislative events that does not support a finding of discriminatory intent.

                3. Departures from normal procedural sequence

       The process of SB824’s enactment complied with constitutional and parliamentary

requirements. Exhibit 17 (Goldsmith Aff. ¶ 35). In NC, in order to become law, a bill

must comply with the following procedural and form requirements contained in the

Constitution:

       •        It must pass three separate readings in each chamber. N.C. Const., Art. II,

                §§ (1)-(6)). The only constitutional requirement that regulates the speed with

                which the General Assembly may enact legislation relates to revenue bills.

                N.C. Const., Art. II, § 23.

       •        The bill must contain the following phrase “The General Assembly of North


                                              16



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 22 of 46
              Carolina enacts:” . N.C. Const., Art. II, § 21.

       •      The bill must be signed by the presiding officers of each chamber. N.C.

              Const., Art. II, § 22(1)-(6))

       •      Most public bills must be submitted to the Governor for approval or veto.

              (N.C. Const., Sec. 22(1) and (7)). If the Governor vetoes the bill, it still

              becomes law if three-fifth of the members in each chamber agree to pass the

              bill by “veto override.” N.C. Const., Art. II, § 22(1).

       (Exhibit 17 Goldsmith Aff. ¶¶ 7-33).

       A facial review of SB824 demonstrates that its enactment met all applicable

procedural constitutional requirements. The first page contains the phrase “The General

Assembly of North Carolina enacts:”. The last page reflects that the bill was duly ratified

on December 6, 2018, and that the bill became law over the objections of the Governor on

December 19, 2018. Exhibits 17(Goldsmith Aff. ¶ 7); 17-A.

       Courts additionally review whether, in the totality of the circumstances, any drastic

departures from the normal procedural sequence of events leading to enactment of a statute

suggest racially discriminatory intent. Arlington Heights, 429 U.S. at 267. Although

Plaintiffs complain of “numerous procedural irregularities[,]” they point only to a “rushed

process” and their desire to have more hearings and speakers at those hearings. DE 91 at

26. That does not establish drastic procedural deviations.

       The Fifth Circuit’s analysis of this factor in a voter ID case is instructive. There,

the Texas legislature “subjected [the voter ID bill] to radical departures from normal


                                              17



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 23 of 46
procedures[,]” which included at least 7 detailed “unprecedented” variations from the

normal legislative process that included suspension of two-thirds rule on the number of

votes required, passing the law without a verified fiscal note contrary to prohibition on

doing so due to a $27 million budget shortfall; and other drastic variations from normal

procedure. Veasey v. Abbott, 830 F.3d 216, 237-38 (5th Cir. 2016).

      Likewise, McCrory emphasized the many procedural abnormalities of the prior

voter ID law’s enactment process:

          • That a much more modest voter ID bill just “sat” for a prolonged period of

             time: “[f]or the next two months, no public debates were had, no public

             amendments made, and no action taken on the bill” until Shelby was decided;

          • That the prior law’s size inexplicably swelled from 16 to 54 pages right after

             Shelby decision;

          • That the day after Shelby, the Chairman of the Senate Rules Committee

             announced that the General Assembly would now pass an “omnibus”

             election bill;

          • That this new “omnibus” bill was “rushed” through the legislature with “one

             day for a public hearing, two days in the Senate, and two hours in the House;”

          • That “[t]he House voted on concurrence in the Senate’s version, rather than

             sending the bill to a committee[;]”

          • That “the House had no opportunity to offer its own amendments before the

             up-or-down vote on the legislation;” and,

                                           18



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 24 of 46
          • That the “vote proceeded on strict party lines.”

831 F.3d at 227–28. Collectively, these factors constituted indicia of abnormality.

      The procedural enactment of SB824 does not lead to such a conclusion. Instead,

the procedure was consistent with the normal legislative process:

          • On November 6, 2018, North Carolinians approved the Constitutional

             Amendment that requires photographic ID for in-person voting. Exhibit 7;

          • On November 26, 2018, SB824 was debated in the Joint Legislative

             Oversight Committee;

          • The transcript of the debate reveals that “a draft of implementing legislation

             [] was released to Members early last week.” Exhibit 15, T(11/26/18) p 2;

             Exhibit 5, T p 68 (“Drafts were circulated with plenty of time [‘several days,

             if not a week, before the legislation came before a vote on the floor ‘] “for

             legislators to review and consider them”);

          • On November 27, 2018, SB824 was filed in the North Carolina Senate with

             bipartisan sponsorship. Exhibit 11;

          • After filing, SB824 received its first reading and was referred to the Select

             Committee on Elections with a re-referral to the Rules and Operations of the

             Senate;

          • SB824 received a favorable report from the Select Committee on Elections

             and the bill was re-referred to the Rules and Operations of the Senate

             Committee;

                                           19



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 25 of 46
          • On November 28, SB824 received a favorable report from the Rules and

             Operations of the Senate Committee. SB824 was placed on the calendar and

             debated. Eleven amendments were offered: six were adopted, four were

             tabled, and one was withdrawn. The amended bill passed second reading;

          • On November 29, SB824 passed third reading in the Senate, the amendments

             were ordered engrossed and the bill was sent to the House;

          • The House received SB824 November 29. It was read the first time and was

             referred to the Committee on Elections and Ethics Law;

          • On December 4, two committee substitutes were submitted and referred to

             the Committee on Elections and Ethics Law, and then placed on the calendar

             for December 5, 2018;

          • On December 5, the House took up SB824. Twelve amendments were

             offered. Seven were adopted, one was withdrawn, and five failed. The bill,

             as amended, passed its second and third reading, the amendments were

             ordered engrossed and it was sent to the Senate for concurrence; and,

           • On December 6, the Senate took up SB824 for concurrence. The motion to

             concur passed, and the bill was ordered enrolled, and ratified by both

             chambers.

Exhibits 17, 17-B. Public stakeholders, both those in favor and opposing SB824, were

allowed to sign up and speak during the hearings. Representatives supporting and opposing

SB824 were likewise permitted to voice their opinions.         Exhibit 15, T(11/26/18),

                                           20



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 26 of 46
T(11/28/18), T(12/3/18), T(12/5/18) pp 45-171, T(12/6/18).

       In summary, between November 26, 2018 and December 6, 2018, SB824 received

several committee referrals, was publicly debated, was amended multiple times in each

legislative chamber, passed through the process of three required readings in each chamber,

and was ratified. It was then presented to the Governor and was vetoed on December 2018.

On December 19, the General Assembly overrode the Governor’s veto. Exhibits 17, 17-

A, 17-B.

       Plaintiffs suggest that the debate was not long enough and was limited. DE 91 at

26. However, the a Democratic co-sponsor of SB824, former Senator Joel Ford, testified

that the limitation on the length of the debate was due to a “Democratic senate caucus

strategy” to limit debate in order to prepare for a legal challenge of SB824. Exhibit 5, T

pp 18, 69–71. And the pace of SB824’s enactment was neither a departure from any

constitutional or parliamentary rules, nor “unprecedented.” Exhibit 17 (Goldsmith Aff

¶35); DE 76-4 at 13–14.

       Plaintiffs also argue that the mere fact that SB824 was passed, and the Governor’s

veto was overridden, during the lame-duck session suggests discrimination. DE 91 at 26.

Yet, the General Assembly’s legislative action during a lame-duck session is neither

prohibited by the NC Constitution, nor any NC statute. N.C. Const., Art. II. §§ 9, 11, 22(1).

That activity is legitimate and common. DE 76-4 at 5–15; Exhibit 5, T pp 52–53. Although

Plaintiffs also complain that the acting legislature was unconstitutionally gerrymandered,

they point to no federal decision holding that a state legislature is barred from legislating


                                             21



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 27 of 46
before curative map-making periods are completed. SB824’s procedural sequence reveals

no discriminatory departures.

              4. The legislative history of the decision

       SB824’s legislative history also weighs in favor of validity. As part of that history,

the Fourth Circuit reviews whether a voter ID legislation had any support of the opposing

party. Lee, 843 F.3d at 603. (“While there was a substantial party split on the vote enacting

the law, two non-Republicans (one Democrat and one Independent) voted for the measure

as well.”) While largely opposed by Democrats, SB824 nevertheless had bipartisan

support at the outset, and through each important stage of the lawmaking process. Exhibits

11, 5, 18.

       The Bill was co-sponsored by a Democrat. Exhibit 11. On November 29, 2018,

two Senate Democrats voted for the Senate version of SB824. 6 Exhibit 19. On December

5, 2018, two House Democrats voted for the House version of SB824. Exhibit 20. One

Democrat voted in favor of a motion to concur. Exhibit 21. Likewise, a veto override was

achieved with some Democratic support in both legislative chambers. Exhibits 22, 23.

Moreover, multiple amendments offered by Democratic legislators were adopted.

Exhibits 24, 17-B, S.J. pp 384-385, H.J. pp 480-481.

       The rejected amendments, likewise, evidence no discriminatory intent. One of these

amendments—delaying the start date for county boards of elections to issue free voter


6
  McCrory cited favorably the fact that a pre-Shelby voter ID bill had some bipartisan
support, since “[f]ive House Democrats joined all present Republicans in voting for the
voter-ID bill.” McCrory, 831 F.3d at 227.
                                             22



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 28 of 46
IDs—would have increased the burden on voters without ID. Further, the intended effect

of another (delaying the rollout of SB824) was later given effect by Session Law 2019-2.

The rest of the rejected amendments would not have significantly changed SB824’s impact

on any group of voters, given the reasonable impediment provision in the law.

       Plaintiffs emphasize the exclusion of public assistance IDs from the list of qualified

IDs to argue discriminatory intent. DE 91 at 32; Exhibit 12 Lichtman T pp 134-140.

However, legislative history rebuts this argument. In the debate over amendments seeking

the inclusion of these IDs, concerns were raised that such IDs lack uniformity and that

many lack photographs as required by the constitutional mandate. Exhibit 15, T(11/28/18)

p 19, T(12/3/18) pp 22-24, T(12/5/18) pp 100-102. Those concerns are borne out by the

record. Exhibits 25, 26. Moreover, the inclusion of more forms of voter ID will

complicate the efforts of poll workers to administer the voter ID requirement. Exhibit 27,

Patterson T pp 80-81. Indeed, according to Plaintiff’s own expert witness, the adoption

of a public assistance ID amendment would have made little difference to a discriminatory

intent analysis here. Exhibit 12 Lichtman T pp 134-150.

       Finally, in making its determinations that the prior law was motivated by invidious

racial discrimination, the Fourth Circuit noted that “prior to and during the limited debate

on the expanded omnibus bill, members of the General Assembly requested and received

a breakdown by race of” data related to the various voting practices at issue, and then,

relying on that data, “drastically restricted” a number of voting practices that “African

Americans disproportionately used.” McCrory, 831 F.3d at 230. The legislative record


                                             23



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 29 of 46
before this Court features no such evidence to support a finding of an invidious

discriminatory purpose.

              5. Any racially disproportionate impact

       SB824 permits every voter to cast a vote, and have that vote counted. It therefore

does not deny or abridge the right to vote for any protected class.

                     i.      Any impact is minimized by the law’s ameliorative
                             provisions.

       By authorizing ten different types of photo IDs, SB824 makes it relatively simple

to present ID at the polls. SB824, sec. 1.2.(a), § 163A-1145.1(a). In fact, the SBOE

continues to approve new IDs from colleges, universities, and governmental employers.

Exhibit 8 (Bell Aff. ¶¶ 32–33.) Moreover, voters who lack one of these many forms of ID

can obtain a voter ID card free of charge from their county board of elections. SB824, sec.

1.2.(a), § 163A-1145.1(a). County boards have been issuing these free IDs since May, and

over 1,700 voters have already taken advantage of this service. Exhibit 8 (Bell Aff. ¶ 16

& Ex. J.) It is reasonable to assume that the number of free IDs issued would only continue

to rise during the approach to the election, when public interest, photo ID education, and

the outreach campaign are at their heights.

       Plaintiffs contend that there is a racial disparity in the rate at which voters currently

possess the most common forms of ID that can be used for voting—IDs issued by the NC

DMV. DE 91 at 22 (citing Herron Rep. at 21, 25). Plaintiffs’ analysis is flawed. First, it

ignores eight different additional types of ID that can be used that could reduce the

disparity. Exhibit 28 (Neesby Aff. ¶ 11.) Second, it relies on a list the SBOE created for

                                              24



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 30 of 46
a photo ID notification mailing that expressly was not intended to show how many North

Carolinians lacked DMV-issued ID. (Id. ¶ 10) By design, the list is overinclusive to inform

voters of the photo ID requirement, not to answer a factual question posed by litigation.

(Id.) Third, as Plaintiff’s own expert admits, academic literature is ambiguous on whether

disparities in ID possession rates lead to disparate results in voter participation, Exhibits

29, 29-A, 29-B (Burden T pp 39:2–18, 57:21–58:19, 64:21–65:10 & Ex. 4 at 6–7, 10, Ex.

6 at 1060–62), thereby undermining the conclusion that the ID requirement has

discriminatory results.

       More importantly, even assuming a disparity in the possession rate of IDs,

Plaintiffs’ argument on discriminatory results downplays the significance of the

availability of free IDs from the DMV and county boards of elections, which reduce any

significant burdens that would result from disparate rates of ID possession. In addressing

the free IDs available at county boards of election, Plaintiffs contend that the distance

voters would have to travel to county offices and time required to obtain the ID constitute

burdens. DE 24. Yet, Plaintiffs offer to the Court no available analysis to establish whether

voters identified by the SBOE who may not possess DMV-issued ID live any farther from

the county board of elections than the average voter in the county. Plaintiffs’ expert relies

on a study produced by the plaintiffs in the state court challenge to SB824, which compares

the average distance to the county board office, county-by-county. DE 91-4 at 29.

However, that analysis is of limited value because it did not consider whether the distance




                                             25



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 31 of 46
for black or Hispanic voters in any given county, or statewide for that matter, is greater

than the distance required for white voters.

       Most importantly, for voters who lack photo ID, the burden imposed by a photo

identification requirement is minimized by the reasonable impediment provisions of

SB824. Even if a voter fails to present ID at the polls, her vote counts if she merely attests

to why she was unable to present ID. See SB824, sec. 1.2.(a), §§ 163A-1145.1(d)(2), (d1).

A reasonable impediment ballot is presumptively valid, and may only be rejected if all five

members of the bipartisan board unanimously agree that there are grounds to believe the

affidavit is false. Id. § 163A-1145.1(e); 08 N.C. Admin. Code 17.0101(b). To quote

Plaintiffs’ expert, “As a result, all ballots cast using the reasonable impediment affidavit

process are presumed to be counted, as the ballots are ‘exceptions’ to the regular

provisional ballot process.” DE 91-4 at 23.

                     ii.    Controlling precedent holds that similar laws do not
                            impose discriminatory impacts.

       The Fourth Circuit has upheld an even more burdensome process of voting without

a required ID. In Lee v. Virginia State Board of Elections, 843 F.3d 599 (4th Cir. 2016),

the Court concluded that Virginia’s photo ID law did not impose unlawful burdens under

VRA’s § 2, because voters who did not present ID at the polls could cast a provisional

ballot that would be counted if the voter sent a photocopy of their ID to their county board

of elections by the third day after the election. See id. at 594, 600. By contrast, here, a

voter who submits a truthful reasonable impediment affidavit along with her ballot does

not have to do anything more: her vote will count. Accordingly, the court’s conclusion in

                                               26



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 32 of 46
Lee is applicable here: “Because, under [North Carolina’s] election laws, every registered

voter in [North Carolina] has the full ability to vote when election day arrives, [SB824]

does not diminish the right of any member of the protected class to have an equal

opportunity to participate in the political process and thus does not violate § 2.” Id. at 600.

       Moreover, with respect to the ease with which a voter could acquire a photo ID for

voting, the Virginia law addressed in Lee is indistinguishable from the law here. Under

Virginia’s law, free photo IDs were available at local elections offices or at “mobile voter-

ID stations.” Id. at 595. The court noted, “[t]he Supreme Court has held . . . that this minor

inconvenience of going to the registrar’s office to obtain an ID does not impose a

substantial burden.” Id. at 600 (citing Crawford, 553 U.S. at 198). Similarly here, free

photo IDs are available at all 100 county elections board offices in the state, and county

boards can authorize staff to provide these IDs at other locations in the community. See

08 N.C. Admin. Code 17.0107(a); Exhibit 8 (Bell Aff. ¶ 16). In fact, unlike Virginia’s

law, a NC voter does not even need to provide her address to obtain a free photo ID, and

instead need only provide her name, birthdate, and last four digits of her social security

number. Compare Lee, 843 F.3d at 595, with SB824, sec. 1.1.(a); 08 N.C. Admin. Code

17.0107(a).

       Lee also acknowledged that black and white Virginians had disparate rates of ID

possession, but rejected the proposition that this evidence necessarily leads to

discriminatory results in violation of the VRA.         The court distinguished “disparate

inconveniences” from “the denial or abridgement of the right to vote,” concluding that the


                                              27



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 33 of 46
burdens Virginia imposes on voters to obtain a free ID are not sufficient to constitute a

VRA violation. Lee, 843 F.3d at 600–01. This conclusion applies with even stronger force

here as NC’s reasonable impediment alternative makes it possible to vote without photo

ID at all—something that was not possible in Virginia.

      The application of Lee to the instant case would be consistent with numerous other

cases where challenges to similar photo ID laws, based on theories of discriminatory

burdens, were rejected:

      • The Fifth Circuit reversed a preliminary injunction against Texas’s photo ID law

          where the district court failed to account for ameliorative effect of that state’s

          reasonable impediment alternative, which unlike North Carolina’s law, still

          required the production of some form of ID. Veasey v. Abbott, 888 F.3d 792,

          803 (5th Cir. 2018); see id. at 796–97.

      • The Seventh Circuit upheld Wisconsin’s photo ID law against a VRA

          discriminatory-results claim even though that law provided no reasonable

          impediment alternative, and in spite of evidence showing disparate rates of ID

          possession. Frank v. Walker, 768 F.3d 744, 752–53 (7th Cir. 2014).

      • A three-judge panel of the District of D.C. upheld South Carolina’s law, which

          has a nearly identical reasonable impediment provision, against a VRA

          discriminatory-effects challenge. South Carolina v. United States, 898 F. Supp.

          2d at 38–43. The court held that disparate rates of ID possession and burdens

          associated with obtaining an ID “might have posed a problem for South

                                            28



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 34 of 46
           Carolina’s law under the strict effects test of Section 5 of the Voting Rights Act,”

           but “the sweeping reasonable impediment provision in [the law] eliminates any

           disproportionate effect or material burden that South Carolina’s voter ID law

           otherwise might have caused.” Id. at 40.

       • A district court determined that Alabama’s photo ID law had no discriminatory

           impact under a constitutional challenge, because the law provided free IDs.

           Greater Birmingham Ministries v. Merrill, 284 F. Supp. 3d 1253, 1277 (N.D.

           Ala. 2018). Alabama’s law includes no reasonable impediment provision.

       Accordingly, given that courts have upheld stricter photo ID laws under

discriminatory-results claims, Plaintiffs here are unlikely to succeed on such a claim.

                      iii.   McCrory is distinguishable in many ways.

       McCrory does not bear the weight Plaintiffs place on it to support their claims of

discriminatory impact. As discussed above, what distinguished the law at issue in McCrory

was the “panoply” of voting restrictions that “cumulatively” resulted in disenfranchisement

of black voters. McCrory, 831 F.3d at 231. The Court explained that “the sheer number

of restrictive provisions in SL 2013–381 distinguishes this case from others.” Id. at 232.

In this critical way, the analysis of the burdens or discriminatory results of the current Photo

ID Law is very different from the analysis of S.L. 2013-381 in McCrory. If anything,

McCrory’s reliance on the cumulative impact of the various provisions of the prior law,

along with the distinction the Court drew with cases like Crawford upholding photo ID on

its own, suggests that SB824 is presumptively valid.


                                              29



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 35 of 46
       The value of the Fourth Circuit’s analysis in McCrory regarding the burdens

imposed by the photo ID requirements in the prior law is further diminished here given that

the current photo ID requirements are much less stringent than those in the prior law. As

noted above, the current law expanded the types of IDs that may be used for voting, supra

pp. 4-5, 9, 24, and the list of valid IDs continues to grow as the SBOE approves new student

and public employer IDs in the coming weeks, Exhibit 8 (Bell Aff. ¶¶ 32–33).

       Additionally, it is likely that SB824’s approval of several of these IDs will serve to

benefit minority voters. Exhibits 30, Exhibit 8 (Bell Aff., Ex. O (many HBCUs had

student and/or employee IDs approved)); DE 76-2 (Thornton Aff. ¶¶ 28, 31). The current

reasonable impediment process is also much less stringent, and guarantees that anyone can

vote without a photo ID as long as they do not submit a false affidavit when voting.

Plaintiffs’ declarant Quinn disclosed that he was neither asked to opine, nor did he form an

opinion on how reasonable impediment process may impact any theoretical burdens caused

by ID requirement. Exhibit 32, Quinn T pp 157-166. Yet, this provision significantly

blunts any burden that might otherwise be imposed by the law.

       Contrary to Plaintiffs’ suggestion, DE 91 at 25, McCrory did not address this

reasonable impediment provision.       In fact, the discussion of the prior reasonable

impediment provision in McCrory is off-topic here.         The Court first noted that the

reasonable impediment provision was not part of the original law under challenge, but was

added on the eve of trial. McCrory, 831 F.3d at 219. Rather than considering whether that

provision altered the analysis of the burdens imposed by the prior law, as it pertained to


                                             30



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 36 of 46
VRA liability, the Court reviewed the reasonable impediment provision only in the context

of what remedy was appropriate for the VRA violation that the Court had otherwise found.

Id. at 240. After placing the burden on the State defendants to prove that the provision

cured the discrimination found in the liability section of the opinion, the Court held that

the reasonable impediment did not cure the intentional discrimination otherwise imposed

by the law. Id. 7 In other words, the Court did not even treat that provision as part of the

law under challenge.

          Moreover, even if McCrory included a review of that provision as if it were part of

the prior law under challenge, the reasonable impediment provision in the prior law was

significantly more burdensome for four reasons:

    (1)      The prior law granted county boards considerable discretion to reject a

             reasonable impediment that a board believed was “nonsensical” or “merely

             denigrated the photo identification requirement,” as opposed to rejecting only

             those affidavits that were demonstrated to be false. Compare Sess. Law 2015-

             103, sec. 8.(e), § 163-182.1B(a)(1), with SB824, sec. 1.2.(a), § 163A-1145.1(e).

    (2)      The prior law permitted any voter in the county to challenge a reasonable

             impediment affidavit and submit evidence against a fellow voter’s reasons for


7
   This treatment of the reasonable impediment provision in the remedy analysis drew a
partial dissent in an otherwise-unanimous decision. McCrory, 831 F.3d at 242–44 (Motz,
J., dissenting in part). The majority decision held that the prior law should be enjoined
despite the addition of the reasonable impediment provision. But Judge Motz believed that
“by its terms, the exception totally excuses the discriminatory photo ID requirement.” Id.
at 243. She would have remanded for the district court to consider whether, in practice,
the exception had remedied the discriminatory impact of the prior photo ID law. Id. at 244.
                                              31



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 37 of 46
              lacking ID before the county board, Sess. Law 2015-103, sec. 8.(e), § 163-

              182.1B(b), a process that does not exist under SB824.

   (3)        The prior law allowed a county board to reject a reasonable impediment ballot

              on a simple majority vote, Exhibit 8 (Bell Aff., Ex. B at 29), whereas under

              SB824 all five members of a bipartisan county board must agree unanimously

              that there are grounds to believe an affidavit is false before rejecting it, (Id. ¶ 9).

   (4)        Finally, the prior law still required the voter to present some form of ID in

              addition to filling out the reasonable impediment form. See Sess. Law 2015-

              103, sec. 8.(e), § 163-182.1B(a)(2). Under current law, however, voters do not

              need to present any identification to have their reasonable impediment ballot

              counted.

         In sum, SB824 features numerous forms of ID that are accepted; county elections

boards are offering free IDs to all voters; and if a voter fails to bring ID to the polls but

completes a truthful reasonable impediment form, her vote counts. Under these facts, it is

difficult to read Lee—much less the various other cases cited above, supra pp. 28-29—and

conclude that this law produces significant discriminatory results.

         B.         Plaintiffs’ Disparate Results Claim Likely Fails.

         To succeed on a discriminatory results claim under section 2 of the VRA, a plaintiff

must show that the challenged voting law “results in a denial or abridgement of the right

to vote on account of race or color or because the person is a member of a language minority

group (“the protected class”)[,] such that, in the totality of circumstances, the political


                                                  32



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 38 of 46
process is not equally open to the protected class[,] in that its members have less

opportunity than others to participate in the process and elect representatives of their

choice.” Lee, 843 F.3d at 599 (numbering omitted). A plaintiff “must make a greater

showing of disproportionate impact” under a standalone discriminatory results claim than

under a discriminatory intent claim. McCrory, 831 F.3d at 231 n.8.

       At the same time, “[a] complex § 2 analysis is not necessary to resolve this issue”

when “plaintiffs have simply failed to provide evidence that members of the protected class

have less of an opportunity than others to participate in the political process.” Lee, 843

F.3d at 600. For the reasons set forth in the analysis of potential discriminatory impacts

above, supra pp. 24–32, Plaintiffs fail to make the initial showing that SB824 denies or

abridges the votes of black or Hispanic voters. They are therefore unlikely to succeed on

their standalone results-based claim.

       C.        SBOE Is Implementing SB824 in an Appropriate Manner to Inform
                 the Public, Avoid Voter Confusion, and Ensure Even Application.

       In an argument not explicitly tied to a legal claim, Plaintiffs also contend that “North

Carolina cannot possibly rollout its voter ID law in four months that remain until

commencement of early voting on February 12, 2020,” and therefore request an injunction.

DE 91 at 33-34. That argument ignores implementing activities that have heretofore taken

place. Therefore Plaintiffs’ argument should be rejected.

       SBOE “has already undertaken a series of actions to implement this law, and intends

to undertake additional actions to implement the Photo ID Law.” Bell Aff ¶ 6. Among

other measures, the SBOE:

                                              33



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 39 of 46
• conducted a statewide conference and training for county board members and staff

   from all 100 county boards, and provided guidance on reasonable impediment;

• is rolling out additional training to the county boards and their staff, following the

   currently ongoing municipal elections;

• promulgated rules and is continuing to update the rules on issuance of free IDs and

   the implementation of voter ID requirements at the polls and with absentee voting;

• conducted training for county boards on the issuance of free photo IDs authorized,

   and processed reimbursements for 74 counties for the printing equipment acquired

   pursuant to SB824;

• distributed a mass mailing to every registered voter who may not possess a DMV-

   issued IDs;

• will mail information about voter ID to every residential address in the State, once

   in early November and again in late December, and will distribute two additional

   statewide mailings between the primary and general election in 2020;

• created posters and informational handouts about photo IDs, in both English and

   Spanish, and provided them to the county boards to be posted in every precinct and

   one-stop early voting location during voting in 2019;

• created a webpage to inform the public about Photo ID, which can be found at

   ncsbe.gov/voter-id;

• distributed to all colleges and universities whose IDs have been approved an

   informational document to be provided to all students;

                                        34



 Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 40 of 46
   • approved the initial slate of student and employee IDs on March 15, 2019, and is

       currently accepting additional applications from institutions and entities whose IDs

       were not approved in March, now that the ID requirements have been relaxed;

   • is developing additional voter ID training for county boards to be conducted prior

       to the times when the county boards train their pollworkers before the 2020 primary;

       and,

   • has made and continues to make Statewide Elections Information Management

       System (SEIMS) adjustments related to the SB824’s photo ID requirement

Id. ¶¶ 8–40.

       Accordingly, Plaintiffs’ “rushed implementation” argument fails to contemplate the

full account of SBOE’s efforts.

       D.       Plaintiffs Offer no Merits Argument for a Constitutional Violation.

       Plaintiffs reference the Fourteenth and Fifteenth Amendments to the United States

Constitution twice: in the introduction and in the conclusory paragraph of their Arlington

Heights discriminatory-intent discussion. DE 91 at 10, 36. They offer no analysis of

purported constitutional violations under the sliding-scale standard established in Anderson

v. Celebrezze, 460 U.S. 780, 788 (1983)) and Burdick v. Takushi, 504 U.S. 428, 434 (1992).

Yet the Anderson-Burdick framework applies to claims that the law is “unconstitutional

because it places an undue burden on the constitutionally protected right to vote.” Lee, 843

F.3d at 604-05. Under the Anderson-Burdick line of cases, courts first determine whether

the challenged legislation burdens a constitutional right, and then scrutinize the degree of


                                            35



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 41 of 46
the burden against the governmental interest offered in support of the challenged

legislation. Plaintiffs waived any claim that they are likely to succeed on that basis by

failing to present argument under this standard.

II.    THE PUBLIC INTEREST, HARM ANALYSIS, AND EQUITIES
       WEIGH AGAINST AN INJUNCTION.

       Plaintiffs must make a clear showing that they will likely be irreparably harmed

absent preliminary relief. The Real Truth About Obama, Inc. v. F.E.C., 575 F.3d at 347.

An averment that the plaintiff’s harm might simply outweigh the defendant’s harm is

insufficient. Id. The showing of irreparable injury is mandatory even if the plaintiff has

already demonstrated a strong showing on the probability of success on the merits. Id.

Moreover, the Court must give “particular regard” to the “public consequences” of any

relief granted. Id. Plaintiffs fail to carry their burden on this irreparable harms and equities

analysis.

       First, “any time a State is enjoined by a Court from effectuating statutes enacted by

representatives of its people, it suffers a form of irreparable injury.” New Motor Vehicle

Bd. v. Orrin W. Fox Co., 434 U.S. 1345, 1351 (1977) (Rehnquist, J., in chambers). Here,

that injury is compounded by the fact that the voters mandated a photo ID requirement

directly through a referendum that resulted in an amendment to the NC Constitution.

       Second, granting the preliminary injunction and returning to the status quo ante

would result in Defendants having to halt their SB824 implementing efforts that are well

under way, and while approaching a critical time for a photo ID requirement to be smoothly

administered in advance of the 2020 elections cycle. If SB824 is ultimately upheld against

                                              36



      Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 42 of 46
the constitutional and statutory challenge, this halt of preparatory and educational activities

directly harms the State’s voters. The harms and equities therefore tilt the scales against

an injunction.

       Plaintiffs’ own affiants Patterson and Fellman support the importance of a continued

voter and pollworker outreach and education. Further, more time for education and training

leads to less confusion among both election officials and voters. See Exhibit 27, T pp 60,

65; Exhibit 31, T pp 109, 111, 186-196. For example, Fellman believes that if the law is

going to go into effect in March 2020, it would be best to continue voter education between

now and then. See Exhibit 31, T pp 164, 165, 172-173. She believes that “voters really

need consistency” and that “[i]t’s best to give people consistent information and have

consistent voting laws,” because “[c]onsistency would be a really helpful thing to increase

voter participation.” Id. at pp 111, 115, 167.

       An injunction could delay the statutorily required mailings to every household in

NC, halt the training of pollworkers and county boards on photo ID, interfere with the

process of approving public and educational institutions’ photo IDs, and curtail SBOE’s

voter and community outreach on the photo ID requirements. Exhibit 8 (Bell Aff. ¶ 41).

If any injunction were later lifted, “it might not be possible to complete all educational and

outreach activities that were required” by SB824. (Id.) The public will suffer the brunt of

the SBOE’s inability to complete all the requisite preparation required by the law. The

Court should deny Plaintiffs’ request on that additional ground as well.




                                              37



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 43 of 46
                                    CONCLUSION

       For these reasons, the Court should deny Plaintiffs’ motion for preliminary

injunction.

       Respectfully submitted, this the 30th day of October 2019.



                                                      JOSHUA H. STEIN
                                                      Attorney General

                                                      /s/ Olga E. Vysotskaya de Brito
                                                      Olga E. Vysotskaya de Brito
                                                      Special Deputy Attorney General
                                                      N.C. State Bar No. 31846
                                                      Email: ovysotskaya@ncdoj.gov

                                                      Amar Majmundar
                                                      Senior Deputy Attorney General
                                                      N.C. State Bar No. 24668
                                                      Email: amajmundar@ncdoj.gov

                                                      Paul M. Cox
                                                      Special Deputy Attorney General
                                                      N.C. State Bar No. 49146
                                                      Email: pcox@ncdoj.gov

                                                      N.C. Department of Justice
                                                      Post Office Box 629
                                                      Raleigh, NC 27602
                                                      Telephone: (919) 716-0185
                                                      Facsimile: (919) 716-6759
                                                      Counsel for the SBOE Defendants




                                           38



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 44 of 46
                        CERTIFICATE OF WORD COUNT

      Pursuant to Local Rule 7.3(d)(1), the undersigned counsel hereby certifies that the

foregoing Memorandum, including body, headings, and footnotes, contains 9,578 words

as measured by Microsoft Word.


                                               /s/ Olga E. Vysotskaya de Brito
                                               Olga E. Vysotskaya de Brito
                                               Special Deputy Attorney General




                                          39



    Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 45 of 46
                              CERTIFICATE OF SERVICE

       I hereby certify that on this date I electronically filed the foregoing DEFENDANTS’

RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY

INJUNCTION with the clerk of Court using the CM/ECF system which will send

notification of such to all counsel of record in this matter.

       This 30th day of October, 2019.

                                                   /s/ Olga E. Vysotskaya de Brito
                                                   Olga E. Vysotskaya de Brito
                                                   Special Deputy Attorney General




                                              40



     Case 1:18-cv-01034-LCB-LPA Document 97 Filed 10/30/19 Page 46 of 46
